DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-17 are objected to because of the following informalities:  
In claim 15, the end of the claim has “16. A sample” which appears to be a typographical error and should likely be omitted.
In claim 16, at the end of the first line the claim reads “wherein the sample separation device for separating a fluidic sample, wherein the sample separation device comprises:”, which appears to have repetitive phrasing that does not make sense and appears to be a typographical error. (claim 17 is objected to because of its dependence on objected to claim 16). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Taube (US 5,899,219).

Regarding claim 1, Taube discloses a valve for mixing a mobile phase in a sample separation device for separating a fluidic sample, the valve comprising: a fluid inlet 16 for supplying the mobile phase to be mixed to a mixing volume (volume of combined channels 52, 54 and 72; see col. 3 lines 33-37); a movable body 76 configured to rotate and axially move in the mixing volume to thereby mix the mobile phase (col. 3 lines 38-51, body 76 is a needle valve that is rotated with threads to move axially, and this movement facilitates mixing); and a fluid outlet 74 for supplying the mixed mobile phase to a mobile phase consumer, wherein the movable body is configured as a valve body operable for selectively opening or closing a flow path of mobile phase through the fluid inlet, along the mixing volume and through the fluid outlet (see Fig. 1, valve body 76 can be adjusted to open or close access to passage 52), and comprising the feature: wherein the valve body 76 is configured to selectively open or close the flow path by being actuated by an axial movement (see Fig. 1 valve body 76 axially moves to open or close access through passage 52).

Regarding claim 2, Taube discloses that the movable body 76 comprises a substantially rotationally symmetric body (see Fig. 1).

Regarding claim 3, Taube discloses that at least part of a surface of the movable body or a radial bearing surrounding the movable body and delimiting the mixing volume comprises a structured surface configured to promote mixing the mobile phase when interacting with the mobile phase (see e.g. Figs. 1 and 3, structure of opening to channel 52 is smaller than diameter of channel 22 and channel 74 and perpendicular to both, which necessarily promotes mixing by disturbing the flow).

Regarding claim 13, Taube et al. disclose that valve has at least the following features:  wherein the movable body 76 is arranged in the mixing volume in such a manner that the mobile phase flows around a lateral surface of the movable body between at least part of a path between the fluid inlet and the fluid outlet (see Fig. 1, fluid flows around at least top beveled lateral surface portion of valve body 76); wherein the movable body is configured to rotate around an axis of axial movement (col. 3 lines 44-50, body 76 screws to rotate around the axis of linear movement); wherein the movable body is configured to axially move by reciprocating along an axis of axial movement (Id. body 76 moves up and down in passage 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube (US 5,899,219) in view of Wei (US 2019/0368618).

Regarding claim 4, Taube does not disclose that the movable body is at least partially made of a magnetic material so as to be rotatable and axially movable by a magnetic drive force. Wei discloses needle valve with a movable body (14,16,5) that operates as a valve that is configured to rotate and axially move in a fluid passage volume (par. 0081), similar to the needle valve movable body of Taube, and Wei further discloses that the movable body is at least partially made of a magnetic material (magnetic part 14) so as to be rotatable and axially movable by a magnetic drive force (see par. 0077 and par. 0081). It would have been obvious to one of ordinary skill in the art to add the magnetic material and magnetic drive motor structures to the needle valve movable body as taught by Wei, in the movable body of Taube, because it would have provided the advantage of a valve that is able to be operated fully automatically.

Regarding claim 6, Wei discloses a magnetic drive unit (see par. 0077, coil stator of motor) configured to exert a magnetic force to the movable body so as to rotate and axially move the movable body (Id.). This feature would necessarily be part of the combination with Taube set forth above with regard to claim 4.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube (US 5,899,219) in view of Wei (US 2019/0368618) as set forth with regard to claim 4 above, and further in view of Heyraud (US 5,488,260).

Regarding claim 5, Wei does not disclose that the magnetic material of the movable body is embedded in non-magnetic material of the movable body. Heyraud teaches a rotor which comprises magnetic material 8, and further teaches that the magnetic material of the rotor being embedded in non-magnetic material (resin 12) (see Abstract). It would have been obvious to one of ordinary skill in the art, when making the combinate of Taube and Wei above, to embed the magnetic material of the rotor movable body taught by Wei in a non-magnetic plastic resin, as taught by Heyraud, because it would have made it easier to make the magnetic rotor structure in a precise cylinder shape (see Heyraud col. 1 lines 9-35).



Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taube (US 5,899,219) in view of Sand et al. (US 2003/0056842).

Regarding claim 10, Taube discloses the valve according to claim 1 as set forth above, but Taube does not disclose the valve comprising at least one of:  an inlet ball valve comprising an inlet ball and a corresponding ball seat at the fluid inlet; an outlet ball valve comprising an outlet ball and a corresponding ball seat at the fluid outlet.
Sand et al. disclose a mixing valve component and further disclose the valve component comprising an inlet ball valve 34 comprising an inlet ball and a corresponding ball seat (by definition of a ball valve) at the fluid inlet (see Fig. 2 and par. 0032). It would have been obvious to one of ordinary skill in the art to use a ball valve at the inlets of the mixing valve of Taube, as taught by Sand et al., because it would have allowed flow the mixing valve to be completely shut off, thereby allow easier maintenance and replacement of the mixing valve.

Regarding claim 12, in the combination of Taube and Sand et al. set forth above with regard to claim 10, the inlet ball valve would be provided separately from the movable body (see Fig. 1 of Taube, the ball valve would be place at the inlets 16 and/or 17 which is separate from the movable body 76).


Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US 2002/0112530) in view of Taube (US 5,899,219).

Regarding claim 14, Kitagawa discloses a mobile phase supply device for providing a mobile phase, the mobile phase supply device comprising: a valve assembly VA,VB for receiving and mixing one or more solvents (liquid A and liquid B; see Fig. 1 and par. 0030); and a drive unit (9,11,1,3) configured for receiving the mixed one or more solvents from the valve assembly and for pressurizing the received one or more solvents to be provided as the mobile phase (see par. 0030, plunger pump that sucks mobile phase and pushes it though system).
Kitagawa differs from claim 14 in that Kitagawa teaches using two valves and a switching control in order to achieve a mixing ratio, where as claim 14 uses the valve of claim 1 for this purpose. Taube discloses the valve device of claim 1 as set forth above, for mixing two fluids together in a specified ratio. It would have been obvious to one of ordinary skill in the art to replace the valve assembly and switching control of Kitagawa with the mixing valve of Taube because it would have provided a more compact unit and eliminated the need for constant switching control of valves. Furthermore, this combination replaces an element of Kitagawa with a known mixing valve as taught by Taube; it can be combined in a known manner by simply connecting the input lines from the fluids to be mixed of Kitagawa to the inputs of the valve of Taube, and connecting the output line of kitigawa to the output port of the valve of Taube, in the manner it is taught and intended to be connected by Taube; finally, such a substitution would yield only predictable results because it would function to mix the two liquids into one output stream at a desired ratio, just as it is designed to operate in Taube.

Regarding claim 15, in the combination of Taube with Kitigawa set forth above with regard to claim 14, the valve is configured as an active inlet valve arranged upstream of the drive unit (see Fig. 1 of Kitigawa, the valve of Taube would be placed where the two valves VA and VB are which is upstream of the drive unit 9,11,1,3).


Regarding claim 16, Kitigawa discloses a sample separation device for separating a fluidic sample, wherein the sample separation device comprises: a drive unit (9,11,1,3) for driving a mobile phase and the fluidic sample when injected in the mobile phase (see Fig. 1 and par. 0030, drive unit pump drives mobile phase through system to injector 21 where sample is injected); a valve assembly VA,VB for mixing the mobile phase before injecting the fluidic sample in the mobile phase (Id. valve assembly mixes mobile phase before it gets pumped to injector 21); and a sample separation unit 23 configured for separating the fluidic sample in the mobile phase (Id., column 23 receives sample for separation).
Kitagawa differs from claim 16 in that Kitagawa teaches using two valves and a switching control in order to achieve a mixing ratio, where as claim 16 uses the valve of claim 1 for this purpose. Taube discloses the valve device of claim 1 as set forth above, for mixing two fluids together in a specified ratio. It would have been obvious to one of ordinary skill in the art to replace the valve assembly and switching control of Kitagawa with the mixing valve of claim 1 as taught by Taube because it would have provided a more compact unit and eliminated the need for constant switching control of valves. Furthermore, this combination replaces an element of Kitagawa with a known mixing valve as taught by Taube; it can be combined in a known manner by simply connecting the input lines from the fluids to be mixed of Kitagawa to the inputs of the valve of Taube, and connecting the output line of kitigawa to the output port of the valve of Taube, in the manner it is taught and intended to be connected by Taube; finally, such a substitution would yield only predictable results because it would function to mix the two liquids into one output stream at a desired ratio, just as it is designed to operate in Taube.

Regarding claim 17, in the combination of Taube with Kitigawa set forth above with regard to claim 16, the separation device has the following features: the valve of claim 1 as taught by Taube is located upstream of the drive unit (9,11,1,3) (see Fig. 1 valve is placed where valves VA,VB are and would be upstream of the drive unit; the sample separation device is configured as a chromatography sample separation device (see par. 0001 of Kitigawa, system is for chromatography; see par. 0030, uses column 23; the sample separation device comprises an injector 21 configured to inject the fluidic sample in the mobile phase (see Fig. 1 and par. 0030); and the sample separation device comprises a detector (UV detector 25) configured to detect separated fractions of the fluidic sample (see Fig. 1).

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855